Citation Nr: 1700981	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury).

2.  Entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury).

3.  Entitlement to service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, bipolar disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from November 1960 to April 1963.  He also had active service in the United States Air Force, allegedly from 1974 to 1975, but his service personnel records confirm such service from July 1974 to October 1974 only.  According to a DD Form 214, in October 1974, he reverted to Air National Guard status. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran and his spouse testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  Prior to this hearing, the Veteran also requested a hearing before a Decision Review Officer at the RO, but in September and November 2011, he withdrew that request. 

In its January 2008 rating decision, the RO reopened the claim for service connection for residuals of a cerebral concussion (claimed as a head injury).  The Board acknowledges this action, but is required by law to make its own threshold determination as to whether new and material evidence has been received to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

During the course of this appeal, the Veteran initiated but failed to perfect his appeal on the claims of entitlement to vocational rehabilitation benefits and pension benefits. After the RO issued a statement of the case on the former benefit, the Veteran did not follow up by submitting a substantive appeal. Also, in December 2008, after submitting a notice of disagreement with the RO's denial of the latter benefit, he telephoned VA and withdrew his appeal on that claim.

In a November 2015 decision, the Board dismissed the claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection for residuals of a cut on the inside lower lip and cysts on both legs, reopened the claims for service connection for cuts on the back of the head and over the left eye and a ganglion cyst on the right hand.  The Board also granted service connection for a scar over the left eyebrow and ganglions on the right wrist and denied reopening the claim of entitlement to service connection for a broken jaw.  The remaining claims on appeal were remanded for additional development.  

Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The November 2015 Board decision also remanded the claim seeking service connection for tinnitus; that benefit was granted by the AOJ on remand and is no longer on appeal before the Board.

In a July 2016 submission, the Veteran appears to have requested a second hearing for the same issues.  However, VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal. 38 C.F.R. § 20.703 (2015).  As a hearing has already been conducted regarding these issues and no good cause has been shown to grant the Veteran's request for a second hearing, the Board finds that the request must be denied.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for cerebral concussion based on the evidence of record.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  The additional evidence associated with the claims file since the February 1995 rating decision supports reopening the claim.

3.  There are no current residuals of a cerebral concussion.

4.  A chronic acquired psychiatric disability was not manifested in service; a personality disorder (of itself) is not a compensable disability; and no chronic acquired psychiatric disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for cerebral concussion (claimed as head injury).  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for residuals of a cerebral concussion (claimed as head injury) have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the application to reopen the claim of service connection for residuals of cerebral concussion is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.  The Veteran was advised of VA's duties to notify and assist in the development of the remaining claims at issue by notice letters dated in December 2006, May 2007, and June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post-service treatment records, including Social Security Administration (SSA) records, are associated with the claims file.  The May 2015 Board hearing transcript and the Veteran's statements are associated with the claims file.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

Pursuant to the Board's November 2015 remand instructions, additional treatment records were associated with the record and the AOJ arranged for VA examinations in February 2016.  The VA examinations and opinion are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinion and accompanying rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for cerebral concussion in August 1994 on the basis that there were no current findings regarding abnormalities of the neurological system.  According to a February 1995 rating decision, the RO continued the prior denial noting that the Veteran failed to report for the scheduled VA examination.  The Veteran did not appeal that decision and thus it became final.

The Veteran requested that VA reopen the previously denied claim in November 2006.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final February 1995 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous February 1995 adverse decision, including VA treatment reports, VA examination reports, hearing testimony, and various lay statements.  Specifically, during the February 2016 VA examination, the Veteran stated he was assaulted in 1962 in service at which time he lost consciousness and that he developed mood changes since then.  The Veteran also reported experiencing transient episodes of left hand tremor for the past four years.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for residuals of cerebral concussion is reopened.  The Veteran's appeal is granted only to this extent.

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

For a chronic disease such as organic diseases of the nervous system, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) . 

The confirmed psychiatric diagnosis is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker, 708 F.3d at 1331. 

Service connection may also be established for an organic disease of the nervous system based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Veteran contends that service connection is warranted for residuals of a cerebral concussion (claimed as a head injury) as well as an acquired psychiatric disorder.  During the May 2015 Board hearing, the Veteran testified that he was attacked and knocked unconscious by soldiers in Korea.  

Here, service treatment records confirm the February 1962 in-service incident. Specifically, in February 1962, the Veteran received treatment (stitches) for cuts on his head and over his left eye and a mild cerebral concussion (Veteran complained of dizziness and headaches), injuries the Veteran alleges resulted from a beating by multiple South Korean soldiers.  He contends that these men hit and threw rocks at him, rendering him unconscious. 

Residuals of cerebral concussion

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

The Veteran was afforded a VA examination central nervous system examination in February 2016 VA examination.  At that time, the Veteran stated that he was assaulted in 1962 in service at which time he lost consciousness and that he developed mood changes since then.  The Veteran also reported experiencing transient episodes of left hand tremor for the past four years.  At that time, the examiner determined that the Veteran did not have a CNS condition.  

Examination of the nervous system revealed normal strength, normal reflexes, and no weakness or atrophy in the extremities.  According to the separate February 2016 VA psychiatric examination, the examiner noted that the Veteran had an in-service concussion; however, she stated that the Veteran did not have any emotional, behavioral, or cognitive residuals from the in-service concussion.  She further opined that the Veteran's neuropsychological disorder is less likely than not due to or caused by any inservice event including the assault/concussion.  She noted that  the Veteran denied concerns about cognition and, during a neuropsychological evaluation in 2011, the Veteran denied cognitive difficulties and stated that his memory was pretty good.  She added that should the Veteran have additional concerns that he failed to mention during this evaluation regarding cognition, it is less likely than not that there are longstanding given the above denial of problems as well as the more current possible contributing factors of vascular risk factors including elevated triglycerides and hypertension, and CT of the brain revealing mild atrophy and white matter changes.

A review of the record does not show a current diagnosis of any residuals of an in-service cerebral concussion.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with any current residuals of a cerebral concussion at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

The Board is cognizant of the Veteran's appellate assertions.  The Board notes that he is capable of reporting his personal observations concerning mood changes and hand tremor.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran has complained of mood changes and hand tremor, the Veteran's mood changes have been attributed to his psychiatric disability as discussed below.  There is no showing of neurological impairment related to these complaints and the record does not reflect any neurological diagnoses.  In sum, there is no underlying pathology associated with the claimed hand tremor.  See Sanchez-Benitez v. Principi, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service").  As the medical and lay evidence of record is silent for any current diagnoses concerning residuals of cerebral concussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For the reasons stated above, the Board finds that the Veteran does not currently have residuals of a cerebral concussion.  Since there is no evidence of any current residuals of a cerebral concussion, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for residuals of a cerebral concussion is denied.  

Psychiatric disorder

The Veteran contends that he has a psychiatric disorder that is related to his active duty.  As stated above, the Veteran reported that he experienced mood changes subsequent to the February 1962 in-service incident.  The February 2016 VA examination report reflects a current diagnosis of a personality disorder.

Service records reflect that three months after the February 1962 in-service incident, the Veteran's Commander recommended him for an administrative discharge, which required undergoing neuropsychiatric testing. The evaluator diagnosed the Veteran with antisocial personality disorder and found that the condition existed prior to service.  Thereafter, according to a 2007 Discharge Review Board, the Veteran appears to have received some unfair treatment. In February 1963, he again reported that dizziness and weakness.  In March 1963, after going AWOL and being confined, he again underwent an evaluation for the purpose of an administrative separation.  That evaluator diagnosed him with an emotional instability reaction, found to have existed prior to service.  In April 1963, an examiner noted mild anxiety symptoms.  Since then, mental health professionals have diagnosed the Veteran with numerous psychiatric disabilities and a personality disorder.  In a comprehensive statement submitted in May 2015, his representative argues that the Veteran's mental health and related behavioral problems initially manifested following the 1962 incident.

To that end, the Veteran was afforded a VA examination in December 2007 However, when discussing whether the Veteran has a psychiatric disability related to his active service, the examiner failed to consider all pertinent evidence of record.  As the Veteran's representative contended, the Board determined that the 2007 VA examination is inadequate to decide the claim, and thus the claim was remanded in November 2015 for a new VA examination. 

The Veteran was afforded another VA psychological examination performed by a neuropsychologist in February 2016.  The examiner opined that the Veteran's reported psychiatric symptoms are not consistent with nor do they meet the DSM-5 diagnostic criteria for PTSD.  She specifically stated that other than some anxiety/worry, the Veteran did not endorse symptoms of PTSD.  She noted the multiple post-service psychiatric diagnoses, including history of PTSD, but determined that the psychiatrist providing such diagnoses in 2006 and 2007 did not list any PTSD symptoms at that time.  She further noted that PTSD screening was negative in 2008.  The examiner also discussed the 2012 and 2013 screenings of PTSD finding that there was no formal diagnosis made and that there was no delineation of symptoms attribution, frequency, or severity; all of which are necessary for making an accurate DSM-5 diagnosis of PTSD.  

The examiner also opined that that Veteran does not meet the DSM-5 criteria for depressive or anxiety disorder, although he had been diagnosed historically with a depressive disorder, dysthymia, and anxiety not otherwise specified.  She added that the Veteran's reported symptoms do not meet criteria for depressive disorder and that the Veteran's reported anxiety and worry are very recent in nature since his wife's passing and are relation to his financial concerns because of her loss of income.  She opined that the none of the above mood diagnoses were manifested initially during service and none are related to service.  Specifically, she noted that the Veterans' March 1963 mental hygiene consultation does not diagnose any of the above and that the Veteran's fluctuations in mood overtime are at least partially attributed to his personality disorder.

As for other psychiatric diagnoses of record, the Board notes that post-service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  Here, however, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service.  Significantly, the February 2016 VA examiner found that there was no evidence to suggest that the Veteran's existing personality disorder was aggravated beyond its natural progression by service. 

Specifically, the 2016 VA examiner observed that the Veteran was diagnosed with "Emotional Instability Reaction" in 1963 while in service.  She added that the symptoms diagnosed at that time are best aligned with current nomenclature and diagnostic criterion for DSM-5 antisocial personality disorder.  She further stated that the Veteran's behavioral difficulties were present in adolescence as documented in the 1963 evaluation and as reported during the 2016 evaluation to the degree that his family considered sending him to reform school.  This pattern of antisocial traits, she stated, continued post-service, but no significant change was documented over time.

Thus, the evidence reflects that the Veteran's antisocial personality disorder was not caused by, temporarily exacerbated by, or permanently aggravated beyond its natural course by his military service in general or any superimposed disease or injury during service.  According to the examiner, by DSM-IV and DSM-5 definition, personality disorders are first evident in adolescence and do not develop in adulthood due to a particular event.  She opined that the Veteran's pattern of behavioral problems, indicative of personality disorder, was evident in childhood and adolescence as evidenced by the mental health services he received prior to the military.  In addition, she noted that the Veteran's military service records are silent for any traumatic events or any particularly difficult circumstances.  In summary, she noted that the current examiners were unable to find any military events that would exacerbate or permanently aggravate a personality disorder.

After review of the evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  As described, the Veteran's reported symptoms during service do not support a diagnosis of PTSD, depression, or anxiety disorder.  Although an April 2007 private treatment report reflects a diagnosis of panic disorder, these findings appear to be isolated and unsubstantiated, particularly in view of the Veteran's denial of current and past panic attacks in the February 2016 VA examination report.  In addition, although the Veteran reported anxiety attacks in the April 2007 treatment report, the February 2016 VA examination report reflects that the Veteran's personality disorder leads to significant distress or impairment including anxiety.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed psychiatric disorder other that the personality disorder.  

The Board finds that the February 2016 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it reflects consideration of the findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings do not support a nexus between any current diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and post service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The 2016 VA opinion with clear explanation of rationale weighs heavily against a finding that any current acquired psychiatric disability is related to the Veteran's service. 

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus).  The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise. Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331 ; Jandreau, 492 F.3d 1372, 1377.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and his is not competent to provide a medical opinion and his assertion has no probative value. 

As the Veteran's personality disorder is not a compensable disability, and because an acquired psychiatric disability is not shown to be related to the Veteran's behaviors in service, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for an acquired psychiatric disorder is denied.  



ORDER

As new and material evidence has been received to reopen a claim of service connection for cerebral concussion (claimed as head injury), the claim, to this extent, is granted.

Service connection for residuals of a cerebral concussion (claimed as a head injury) is denied.

Service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, and PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


